                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              JONESBORO DIVISION


RUBBY JAMES GRAY                                                                       PLAINTIFF


v.                               No: 3:17-cv-00323 BSM-PSH


KEITH BOWERS, et al.                                                               DEFENDANTS


                                              ORDER

        Before the Court is a motion for appointment of counsel filed by plaintiff Rubby James

Gray (Doc. No. 54). The motion is DENIED. A civil litigant does not have a constitutional or

statutory right to appointed counsel in a civil action, but the Court may appoint counsel at its

discretion. 28 U.S.C. ' 1915(e)(1). The Court has considered plaintiff=s need for an attorney, the

likelihood that plaintiff will benefit from assistance of counsel, the factual complexity of the case,

the plaintiff=s ability to investigate and present his case, and the complexity of the legal issues. In

considering these factors, the Court finds that plaintiff=s claims do not appear legally or factually

complex, and it appears he is capable of prosecuting his claims without appointed counsel at this

time.

        Plaintiff also moves for a hearing in this case. There is no need for a hearing at this time.

The Court will rule on defendants’ pending motions for summary judgment in due course. If

plaintiff intends to respond to the motion for summary judgment filed by defendants Keith Bowers

and Todd Harrell (Doc. No. 51), the response must be filed within fourteen (14) days of this order’s

entry date. In opposing the motion for summary judgment, plaintiff may attach affidavits that he

or others have signed. Because affidavits are sworn statements, they must be either notarized or
declared under penalty of perjury (see 28 U.S.C. ' 1746). Unsworn statements will not be

considered in deciding the motion for summary judgment. And to be considered, an affidavit must

be based on personal knowledge of the person who signs it. If plaintiff files a response, he must

also file a separate, short statement setting forth the disputed facts that he believes must be decided

at trial. See Local Rule 56.1, Rules of the United States District Court for the Eastern District of

Arkansas. While plaintiff is not required to file a response to the motion for summary judgment,

if he does not respond, the Court can assume that the facts set out in the statement of facts are true.

       IT IS SO ORDERED this 7th day of January, 2019.




                                                       UNITED STATES MAGISTRATE JUDGE 




                                                  2
 
